



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Kulasegaram, 2012 ONCA 455

DATE: 20120628

DOCKET: C53657

Rosenberg, Sharpe and Juriansz JJ.A.

BETWEEN

Her Majesty The Queen

Appellant

and

Nallathamby Kulasegaram

Respondent

Peter Scrutton, for the appellant

H. David Locke and Glen Henderson, for the respondent

Heard and endorsed: June 26, 2012

On appeal from acquittal entered on April 6, 2011, by
    Justice Shaun Nakatsuru of the Ontario Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

This Crown appeal must be stayed. The Crown has failed to show that the
    effect of the ruling on the
Charter
motion was sufficiently important
    to the prosecution that the Crown was unable to continue. At the stage when the
    Crown has decided to offer no further evidence, there was no evidence about the
    application to the insurance company. As well, the Crown had withdrawn the
    charges against the co-accused so his accident report was potentially available
    and his evidence was potentially available. In any event, the Crown did not
    show that this evidence was not available and could not have supported the
    experts report. On this sparse record, allowing the Crown to proceed with this
    appeal would in effect be an impermissible appeal from an interlocutory order
    and therefore an abuse of process.


